                   Case: 20-13664    Doc: 71     Filed: 12/08/20     Page: 1 of 2



Dated: December 8, 2020

The following is ORDERED:




               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA


In re:                                       )
                                             )
Canaan Resources, LLC                        )       Case No. 20-13664-JDL
                                             )       (Chapter 11)
                                             )
         Debtor.                             )


    ORDER GRANTING DEBTOR’S SECOND EMERGENCY APPLICATION FOR
    EXTENSION OF TIME TO FILE SCHEDULES OF ASSETS AND LIABILITIES,
         STATEMENT OF FINANCIAL AFFAIRS AND INITIAL REPORT
                            (relates to Dkt. 70)

         This matter comes on for consideration on Debtor’s Second Emergency Application for

Extension of Time to File Schedules of Assets and Liabilities, Statement of Financial Affairs and

Initial Report (the “Application”) (Dkt. 70). For good cause shown in the Application to extend

time, the Court finds that the Application to extend time should be granted.

         IT IS THEREFORE ORDERED that the Debtor’s Schedules of Assets and Liabilities,
                Case: 20-13664        Doc: 71     Filed: 12/08/20     Page: 2 of 2




Statement of Financial Affairs and Initial Report shall be filed no later than December 11,2020.

         All findings of fact are based upon representations of counsel (Local Rule 9013-1 (L)(1)).

                                                ###




Approved for Entry by:



/s/ Stephen J. Moriarty
Stephen J. Moriarty OBA #6410
FELLERS, SNIDER, BLANKENSHIP,
     BAILEY & TIPPENS, P.C.
100 N. Broadway, Suite 1700
Oklahoma City, OK 73102
Telephone: (405) 232-0621
Facsimile: (405) 232-9659
E-mail: smoriarty@fellerssnider.com

PROPOSED ATTORNEYS FOR DEBTOR




855422;03490
